DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to the reply filed on 02/17/2021.

Claim 1 has been amended. 
Claim 10 has been canceled. 
Claims 1-9 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Claim Objections

Claims 2-4, 6 and 7 are objected to because of the following informalities:
In line 1 of each of claims 2-4, 6 and 7, “a slide fastener” should be - - the slide fastener - -.
In claim 2 , line 7, “is a multifilament” should be - - are the multifilaments - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Patent No. 9,169,583), in view of Segawa et al. (US Publication No. 2005/0235466).
Regarding claim 1, Hasegawa et al. discloses a tape for a slide fastener, wherein
a yarn count of warps (2) among yarns forming the fastener tape (see Fig. 5 and see abstract),
a weave density of the warps (2) is set to 205-231 yarns/inch (see Fig. 5 and see abstract),
a yarn count of wefts (3) among the yarns forming the fastener tape is set to 81-87 dTex (see Fig. 5 and see abstract),
a weave density of the wefts (3) is set to 42-48 yarns/inch (see Fig. 5 and see abstract), and
the wefts are multifilament formed by bundling monofilaments (see Col. 4, lines 29-40).
the fastener tape has an element attaching portion (A) and a tape body portion (B) (see Fig. 5), 
wherein the tape body portion (B) corresponds to a rest of the fastener tape except for the element attaching portion (A) (see Fig. 5), 
a fastener stringer (1) is sewn and fixed to the element attaching portion (A) by an element sewing thread (5) (see Fig. 5), and
along the width direction of the fastener tape, the element sewing thread (5) sewn on the element attaching portion (A) is located between both ends of the element attaching portion (A) (see Fig. 5).
Hasegawa et al. discloses the claimed invention except for a yarn count of warps among yarns forming the fastener tape is set to 22-28 dTex and the weft is a multifilament formed by bundling 33-39 monofilaments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a yarn count of warps among yarns forming the fastener tape is set to 22-28 dTex and the weft is a multifilament formed by bundling 33-39 monofilaments, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Also Hasegawa et al. does not disclose a folded portion is formed by folding the fastener tape along a width direction of the fastener tape at an inner-side edge of the fastener tape, the folded portion and a portion of the fastener tape that overlaps with the folded portion form the element attaching portion of the fastener tape, and wherein only the element attaching portion has a two-layer structure with the folded portion, and the tape body portion which is the rest of the fastener tape except for the element attaching 
However Segawa et al. teaches a folded portion is formed by folding the fastener tape along a width direction of the fastener tape at an inner-side edge of the fastener tape, the folded portion and a portion of the fastener tape that overlaps with the folded portion form the element attaching portion of the fastener tape, and wherein only the element attaching portion has a two-layer structure with the folded portion, and the tape body portion which is the rest of the fastener tape except for the element attaching portion has a one-layer structure without the folded portion and wherein the element sewing thread (18) penetrates two layers of the element attaching portion (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a folded portion is formed by folding the fastener tape along a width direction of the fastener tape at an inner-side edge of the fastener tape and sew the fastener stringer with sewing thread in order to concealed a slide fastener.
Regarding claim 2, Hasegawa et al. discloses, wherein 
the yarn count of the warps (see Fig. 5 and see abstract), 
the weave density of the warps is set to 210-226 yarns/inch (see Fig. 5 and see abstract),
the yarn count of the weft is set to 84 dTex (see Fig. 5 and see abstract), 
the weave density of the wefts is set to 43-46 yarns/inch (see Fig. 5 and see abstract), and
the weft is a multifilament formed by bundling monofilaments (see Col. 4, lines 29-40).
Hasegawa et al. discloses the claimed invention except for the yarn count of warps is set to 25 dTex and the weft is a multifilament formed by bundling 36 monofilaments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the yarn count of warps is set to 25 dTex and the weft is a multifilament formed by bundling 36 monofilaments, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Hasegawa et al. discloses, wherein the thickness of the fastener tape is 0.1 -0.2 mm (see Col. 3,lines 33-34).
Regarding claim 4, Hasegawa et al. discloses, wherein the fastener tape is a plain woven construction (see Fig. 5).
Regarding claim 6, Hasegawa et al. discloses, wherein an outer periphery of the fastener tape has a tape edge portion (edge portion of (8), see Fig. 5).
Hasegawa et al. discloses the claimed invention except for the tape edge portion is obtained by ultrasonic-wave cutting. Since is directed to a product-by-process claim wherein the process relied upon the tape edge portion is obtained by “ultrasonic-
Regarding claim 7, Hasegawa et al. discloses, wherein the fastener tape is made from one of polyethylene terephthalate, polypropylene, and polyamide (see Col. 6, lines 2-7).
Regarding claim 8, Hasegawa et al. discloses a slide fastener comprising two rows of fastener stringers and a slider (302) (see Fig. 4), further comprising: 
a pair of fastener tapes, wherein each fastener tape is the fastener tape (see Fig. 4), 
wherein one row of the fastener stringer is provided on each of the inner-side edges of the pair of fastener tapes (see Fig. 4), and 
the slider (302) is clamped on the two rows of fastener stringers so as to achieve engagement or disengagement of the two rows of fastener stringers (see Fig. 4).  
Regarding claim 9, Hasegawa et al. discloses, wherein 
the slide fastener is a nylon slide fastener (see Col. 6, lines 2-7), and 
the fastener stringer is in a spiral-coil shape, and is sewn and fixed to the fastener tape by the element sewing thread (see Fig. 5).  

REASONS FOR ALLOWANCE

Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5 see Office action mailed on 11/24/2020, for the examiner’s statement of reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 6, filed 02/17/2021, with respect to objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 7 and 8, with respect to the rejection of claim 1 under 35 USC § 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Hasegawa et al. (US Patent No. 9,169,583), in view of Segawa et al. (US Publication No. 2005/0235466).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677